 In the Matter of FIRST NATIONAL STORES, INCandAMALGAMATEDMEAT CUTTERS & BUTCHER WORKMEN OF NORTH AMERICA, LOCAL489, AFLIn the Matter of FIRST NATIONAL STORES, INCandRETAIL FOODCLERKS' UNION, LOCAL 1500, AFLCasesNos. 2-R-6131 and 2-R-6132,respectively.-Decided June 11, 1946Mr. Edward E. Kuypers,of Somerville, Mass., for the Company.Mr.Moss K. Shenck,ofNew York City, for the Amalgamated.Mr. Arnold Cohen,of New York City, for the Retail Clerks.Mr. Warren H. Leland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon separate petitions duly filed by Amalgamated Meat Cutters &ButcherWorkmen of North America, Local 489, AFL, herein calledtheAmalgamated, and Retail Food Clerks' Union, Local 1500,AFL, herein called the Retail Clerks, alleging that questions affectingcommerce had arisen concerning the representation of employees of FirstNational Stores, Inc., Somerville, Massachusetts, herein called the Com-pany, the National Labor Relations Board consolidated the cases andprovided for an appropriate hearing upon due notice before RobertSilagi,Trial Examiner.The hearing was held at New York City onApril 23, 1946. The Company, the Amalgamated, and the Retail Clerksappeared and participated.All parties were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues. The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.68 N. L. R. B, No 77539 540DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYFirstNational Stores, Inc., a Massachusetts corporation, maintainingitsprincipaloffice in Somerville,Massachusetts,is engaged in the oper-ation of retail chain food stores,located throughout the New EnglandStates and the State of New York. Thisproceedingis concerned solelywith the Company's stores located inWestchesterCounty, New York.During 1945, the Company caused to be purchased, transported, anddelivered to its stores located inWestchester County, New York, foodproductsand merchandise exceeding$1,000,000 in value,of which ap-proximately75 percent was shipped from points located outside theState of New York.The Companyadmits that it is engaged in commerce within the mean-ing of theNational Labor Relations Act.'II.THE ORGANIZATIONS INVOLVEDAmalgamated Meat Cutters & Butcher Workmen of North America,Local 489; and Retail Food Clerks' Union, Local 1500, are labor or-ganizations affiliated with the American Federation of Labor, admittingto membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Amalgamated ortheRetailClerks as exclusive bargaining representative of certain ofits employees until either one is certified by the Boardin anappropriateunit.We find that questions affecting commerce have arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSThe Retail Clerks seeks a single unit of all managers,2 produce, dairy,grocery and stock clerks, checkers and cashiers, and store superintendentsemployed in food stores and markets owned and operated by the Com-'We have alrea-'y asserted jurisdiction over the Company's Providence Division operations. SeeMatterof FirstNationalStores, Inc. (Providence Division),66 N L. R B. 1419.1 It is clear fromthe recordthat the managers are notsupervisoryemployees within themeaning of our customary definition. FIRST NATIONALSTORES, INC.541pany in Westchester County, New York;in the alternative it requestsone unit composed of the foregoing employees, excluding store super-intendents,and another composed exclusively of the store superin-tendents.The Amalgamated agrees with the alternative contention oftheRetailClerks.And the Companyalso agreeswith this alternativeposition, but would also include in the unit of store superintendents,allsupervisors and assistant supervisors who work in and out of theHartford Divisional Office.The record discloses that the Company's 16 stores in WestchesterCounty are administered through its Hartford, Connecticut, DivisionalOffice, which also encompasses all stores in New York, Connecticut,and part of Massachusetts. The Hartford Division is headed by a vicepresident, under whom are 2salesmanagersin charge of meat andgroceries, respecjively.Next in the supervisory hierarchy are approxi-rnately 10 supervisors ; and under the supervisors are approximately100 assistant supervisors. Preparatory to convertingall itsstores tomajor super-market, self-service operations, the Company devised anew method of supervision and thus, in the early part of April 1946.created the position of store superintendent. Prior thereto, each storeoperated under dual supervision in that the manager of the meat de-partment had charge of the activities in his department, and the grocerymanager directed the activities of the balance of the store. In April1946, the Company designated one of the 2 managers, generally thegrocery manager, as store superintendent and turned over to him com-plete supervision of the store. Other employees are now being placedin the departmental manager positions from which the store superin-tendentswere promoted.With the new title went many additional duties and responsibilitiesand a concomitant increase in pay.Whereas managers were paid andstillreceive from $55 to $70 weekly, depending upon the volume ofbusiness in their stores, store superintendents receive $75 to $90 weekly,and above. Moreover, the pay of a store superintendent is not subject todeduction in case of absence from workas isthe manager's. Store super-intendents are responsible for the profitable operations of their storesand the receipt, safekeeping, and display of merchandise.While theceiling price of merchandise is fixed by OPA, store superintendentshave authority to reduce prices on certain types of foods. Unlike man-agers, the store superintendents do not engage in any of the manualwork necessary to run the store; all their time is devoted to supervisingand training their subordinates.Under the old system of supervision,personnel matters were handled by the assistant supervisors or super-visors.However, this function has now been delegated to the storesuperintendents. It is clear from the record that store superintendentshave authority to hire, discharge or disciplinesubordinatesemployed in 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe stores which they supervise. From these circumstances, it is clearthat the store superintendents are supervisory employees within themeaning of our customary definition. In accordance with our usualpractice, therefore,we shall not include store superintendents in thesame unit with the remaining employees sought by both unions. Insteadwe shall establish two separate units, one of non-supervisory workers,and the other of supervisory employees.There remains for consideration the composition of the supervisoryunit.3As noted above, the Company would add to a unit includingsuperintendents of stores located inWestchester County, New York,approximately 10 supervisors and 100 assistant supervisors workingout of the Hartford Divisional Office. It is the duty of the supervisorsand assistant supervisors to visit all the stores administered by theHartford Division. They check the volume of business, the display andgeneralmerchandising of the stores, and assure that company policyis followed by its personnel. Their office is in Hartford, ConnecticutNone of the supervisors or assistant supervisors are permanently as-signed to duty in Westchester County, and no more than 2 supervisorsand 4 or 5 assistant supervisors are in the Westchester area at any giventime; they visit approximately 1,000 stores administered by the Hart-ford Division and the bulk of their individual and collective time is spentin areas outsideWestchester County.Significantly, the Company agrees that the unit should exclude super-intendents of stores located outside Westchester County, but would never-theless include higher levels of supervisors whose duties are not confinedtoWestchester County. Moreover, there are no supervisors or assistantsupervisors who can be considered as allocated to Westchester CountyAnother factor which is unfavorable to the Company's position is theagreement of all parties that the unit of non-supervisory employees shouldbe restricted to theWestchester County area. We note, furthermore, thatboth unions have limited their organizational activities among the Com-pany's supervisory employees to the store superintendent level. For thesereasons, we shall exclude the supervisors and assistant supervisors fromthe unit of supervisory personnel.We find that the following units are appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:(1)All managers, produce, dairy, grocery and stock clerks, checkersand cashiers, employed in food stores and markets owned and operatedby the Company in Westchester County, New York, excluding butchers,part-time employees, office and clerical workers, stock takers, executives,'8 Thatthe same unionmay represent supervisory and non-supervisory employees of a singleemployer is now well settled SeeMatter of Curtis Bay Towing Company, et at,66 N. L. R R,1152.4The foregoing exclusion have been agreed uponby all parties, FIRST NATIONALSTORES, INC.543supervisors,assistant supervisors,store superintendents,and all othersupervisory employees withauthorityto hire,promote,discharge, dis-cipline, or otherwise effect changes in the status of employees,or effec-tivelyrecommend such action ;(2)All store superintendents employed in food stores and marketsowned andoperated by the CompanyinWestchesterCounty, New York,excluding executives,supervisors and assistant supervisors.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation which havearisen beresolved by separateelectionsby select ballot among employeesin the appropriate units who were employed during the pay-roll periodimmediately preceding the date of the Direction of Elections herein, sub-ject to thelimitationsand additions set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations - Series 3, as amended, it is herebyDIRECTEDthat,as partof the investigation to ascertainrepresentativesfor the purposes of collective bargaining with First National Stores,Inc., Somerville,Massachusetts, separate elections by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision oftheRegional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII,Sections 10 and 11, of said Rules and Regulations, among em-ployees in the units found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the date ofthisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the elections, to determinewhether they desire to be represented by Amalgamated Meat CuttersButcherWorkmen of North America, Local 489, AFL, or by RetailFood Clerks' Union, Local 1500, AFL, for the purposes of collectivebargaining, or by neither.MR. GERARD D. REILLY,concurring in part, and dissenting in part :I concur inthat part of the majorityopinion which establishes a unitof rank and file workers. However, for the reasons stated in my 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDdissenting opinions inMatter of Packard Motor Car Company,61N. L. R. B. 4, andMatter of Jone. & Laughlin Steel Corporation,66N. L. R. B. 386, I am constrained to dissent from the majority opinionherein insofar as a unit of store superintendents is found appropriate.